Case 5:19-cr-00114-JGB Document 219 Filed 05/15/20 Page1of6 Page ID #:949

United States District Court JS-3
Central District of California

 

 

UNITED STATES OF AMERICA vs. Docket No. EDCR 19-00114-JGB-8
Defendant VICKIE QUIJADA Social SecurityNo. 5) ~=5 —3 5)
akas: None. (Last 4 digits)

 

JUDGMENT AND PROBATION/COMMITMENT ORDER

 

 

MONTH DAY YEAR

In the presence of the attorney for the government, the defendant appeared in person on this date. 05 04 20

COUNSEL | Peter C. Swarth, CJA Panel

(Name of Counsel)

PLEA | GUILTY, and the court being satisfied that there is a factual basis for the plea | NOLO [ NOT
CONTENDERE GUILTY

 

 

 

There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s)
of: Conspiracy to Distribute and Possess with Intent to Distribute Methamphetamine in violation of 21
U.S.C. §§ 846, 841(b)(1)(A)(viii) and Possession of Fifteen or More Unauthorized Access Devices in

violation of 18 U.S.C. § 1029(a)(3), as charged in Counts | and 7 of the Indictment.

FINDING

JUDGMENT} The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/| sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant
acini guilty as charged and convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is
the judgment of the Court that the defendant, Vickie Quijada is hereby committed on Counts 1
and 7 of the Indictment to the custody of the Bureau of Prisons to be imprisoned for a term of
THIRTY-SIX (36) MONTHS. This term consists of 36 months on each of Counts | and 7, to be
served concurrently.

 

It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less
than $25 per quarter, and pursuant to the Bureau of Prisons’ Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $6,357.25 pursuant to 18 U.S.C. §

3663A as follows:

Victim Amount
Capital One $4,181.15
Synchrony Financial $ 734.53
JP Morgan Chase $ 305.39
Citibank $ 593.00
Comenity Bank $ 543.18

The Court finds from a consideration of the record that the defendant’s economic circumstances do not
currently allow for total restitution payments. Restitution shall be paid during the period of imprisonment,
as stated above, at the rate of not less than $25 per quarter. If any amount of the restitution remains unpaid
after release from imprisonment, restitution monthly payments of at least 10% of the defendant’s gross

 

CR-104 (doex 10/15) JUDGMENT & PROBATION/COMMITMENT ORDER Page 1 of 6
Case 5:19-cr-00114-JGB Document 219 Filed 05/15/20 Page 2o0f6 Page ID #:950

USAvs. VICKIE QUIJADA Docket No.: EDCR 19-00114-JGB-8

///

 

 

monthly income, but not less than $100, whichever is greater, shall be made during the period of supervised
release. These payments shall begin 30 days after the commencement of supervision. Nominal restitution
payments are ordered as the Court finds that the defendant’s economic circumstances do not allow for
either immediate or future payment of the amount ordered.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant
does not have the ability to pay interest. Payments may be subject to penalties for default and delinquency
pursuant to 18 U.S.C. § 3612(g).

The defendant shall comply with General Order No. 20-04.

Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has established
that she is unable to pay and is not likely to become able to pay any fine in addition to restitution.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three (3)
years. This term consists of three years on each of Counts | and 7 of the Indictment, all such terms to run
concurrently under the following terms and conditions:

hy The defendant shall comply with the rules and regulations of the United States Probation &
Pretrial Services Office and General Order 20-04.

2. During the period of community supervision the defendant shall pay the special assessment
and restitution in accordance with this judgment's orders pertaining to such payment.

3. The defendant shall cooperate in the collection of a DNA sample from the defendant.

4. The defendant shall refrain from any unlawful use of a controlled substance. The defendant
shall submit to one drug test within 15 days of release from imprisonment and at least two
periodic drug tests thereafter, not to exceed eight tests per month, as directed by the
Probation Officer.

5. The defendant shall participate in an outpatient substance abuse treatment and counseling
program that includes urinalysis, breath, and/or sweat patch testing, as directed by the
Probation Officer. The defendant shall abstain from using alcohol and illicit drugs, and from
abusing prescription medications, during the period of supervision.

6. During the course of supervision, the Probation Officer, with the agreement of the defendant
and defense counsel, may place the defendant in a residential drug treatment program
approved by the U.S. Probation and Pretrial Services Office for treatment of narcotic
addiction or drug dependency, which may include counseling and testing, to determine if the
defendant has reverted to the use of drugs. The defendant shall reside in the treatment
program until discharged by the Program Director and Probation Officer.

7. The defendant shall apply all monies received from income tax refunds, lottery winnings,
inheritance, judgments and any anticipated or unexpected financial gains to the outstanding
court-ordered financial obligation.

 

CR-104 (doex 10/15) JUDGMENT & PROBATION/COMMITMENT ORDER Page 2 of 6
Case 5:19-cr-00114-JGB Document 219 Filed 05/15/20 Page 3o0f6 Page ID #:951

USA vs. VICKIE QUIJADA Docket No.: EDCR 19-00114-JGB-8

 

 

8. The defendant shall not obtain or possess any driver’s license, Social Security number, birth
certificate, passport, or any other form of identification in any name other than the
defendant’s true legal name; nor shall the defendant use, for any purpose or in any manner,
any name other than his true legal name and identity without the prior written approval of the
Probation Officer.

9. The defendant shall submit her person, property, house, residence, vehicle, papers, computers
[as defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data
storage devices or media, office, or other areas under the defendant’s control to a search
conducted by a United States Probation Officer or law enforcement officer. Failure to submit
to a search may be grounds for revocation. The defendant shall warn any other occupants
that the premises may be subject to searches pursuant to this condition. Any search pursuant
to this condition will be conducted at a reasonable time and in a reasonable manner upon
reasonable suspicion that the defendant has violated a condition of her supervision and that
the areas to be searched contain evidence of this violation.

The Court further recommends that the Bureau of Prisons evaluate defendant’s eligibility for the 500-hour
Residential Drug Abuse Program (RDAP).

The Court recommends that the defendant be designated to MDC-Los Angeles and in the alternative any other
local Bureau of Prisons facility that is acceptable, and that allows for participation in the 500-hourResidential
Drug Abuse Program.

Remaining Counts are dismissed in the interest of justice.

The defendant was informed of her right to appeal.

In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions
of Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
supervision period.

May 15, 2020 AL / eee
Date Jesu J Bernal, U.S. District Judge

It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or
other qualified officer.

May 15, 2020
Filed Date

 

 

 

CR-104 (doex 10/15) JUDGMENT & PROBATION/COMMITMENT ORDER Page 3 of 6
Case 5:19-cr-00114-JGB Document 219 Filed 05/15/20 Page 4of6 Page ID #:952

USAvs. VICKIE QUIJADA Docket No.: EDCR 19-00114-JGB-8

 

 

 

The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).
STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

While the defendant is on probation or supervised release pursuant to this judgment:

The defendant shall not commit another Federal, 10. the defendant shall not associate with any persons
state or local crime; engaged in criminal activity, and shall not

the defendant shall not leave the judicial district associate with any person convicted of a felony
without the written permission of the court or unless granted permission to do so by the
probation officer; probation officer;

the defendant shall report to the probation officer as 11. the defendant shall permit a probation officer to
directed by the court or probation officer and shall visit him or her at any time at home or elsewhere
submit a truthful and complete written report and shall permit confiscation of any contraband
within the first five days of each month; observed in plain view by the probation officer;

the defendant shall answer truthfully all inquiries by 12. the defendant shall notify the probation officer
the probation officer and follow the instructions of within 72 hours of being arrested or questioned by
the probation officer; a law enforcement officer;

the defendant shall support his or her dependents 13. the defendant shall not enter into any agreement to
and meet other family responsibilities; act as an informer or a special agent of a law

the defendant shall work regularly at a lawful enforcement agency without the permission of the
occupation unless excused by the probation officer court;
for schooling, training, or other acceptable 14. as directed by the probation officer, the defendant
reasons; shall notify third parties of risks that may be

the defendant shall notify the probation officer at occasioned by the defendant’s criminal record or
least 10 days prior to any change in residence or personal history or characteristics, and shall
employment; permit the probation officer to make such

the defendant shall refrain from excessive use of notifications and to conform the defendant’s
alcohol and shall not purchase, possess, use, compliance with such notification requirement;
distribute, or administer any narcotic or other 15. the defendant shall, upon release from any period of
controlled substance, or any paraphernalia related custody, report to the probation officer within 72
to such substances, except as prescribed by a hours;
physician; 16. and, for felony cases only: not possess a firearm,

the defendant shall not frequent places where
controlled substances are illegally sold, used,
distributed or administered;

destructive device, or any other dangerous
weapon.

 

CR-104 (doex 10/15)

JUDGMENT & PROBATION/COMMITMENT ORDER

Page 4 of 6
Case 5:19-cr-00114-JGB Document 219 Filed 05/15/20 Page 5of6 Page ID #:953

USAvs. VICKIE QUIJADA Docket No.: EDCR 19-00114-JGB-8

 

 

[ v] The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).
STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless
the fine or restitution is paid in full before the fifteenth (15") day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1).
Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties
pertaining to restitution, however, are not applicable for offenses completed prior to April 24, 1996.

If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant
shall pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing
address or residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material
change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required
by 18 U.S.C. §3664(k). The Court may also accept such notification from the government or the victim, and may, on its own
motion or that of a party or the victim, adjust the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See
also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C. §3563(a)(7).

Payments shall be applied in the following order:

1. Special assessments pursuant to 18 U.S.C. §3013;
2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(1), all non-federal victims must be paid before the
United States is paid):
Non-federal victims (individual and corporate),
Providers of compensation to non-federal victims,
The United States as victim;
3. Fine;
4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
5. Other penalties and costs.

SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing
credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate
financial statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the
defendant shall not apply for any loan or open any line of credit without prior approval of the Probation Officer.

The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other
pecuniary proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all
other bank accounts, including any business accounts, shall be disclosed to the Probation Officer upon request.

The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500
without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

These conditions are in addition to any other conditions imposed by this judgment.

 

CR-104 (doex 10/15) JUDGMENT & PROBATION/COMMITMENT ORDER Page § of 6
Case 5:19-cr-00114-JGB Document 219 Filed 05/15/20 Page 6of6 Page ID #:954

USA vs. VICKIE QUIJADA Docket No.: EDCR 19-00114-JGB-8

 

 

RETURN

I have executed the within Judgment and Commitment as follows:
Defendant delivered on to

 

 

Defendant noted on appeal on

 

Defendant released on

Mandate issued on

Defendant’s appeal determined on
Defendant delivered on to

 

 

 

 

at
the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

 

United States Marshal

By
Date Deputy Marshal

 

 

CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.

Clerk, U.S. District Court

By
Filed Date Deputy Clerk

 

 

 

FOR U.S. PROBATION OFFICE USE ONLY

Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.

 

(Signed)

 

Defendant Date

 

 

U. S. Probation Officer/Designated Witness Date

 

CR-104 (doex 10/15) JUDGMENT & PROBATION/COMMITMENT ORDER Page 6 of 6
